OPINION OF THE COURT
PER CURIAM:
Appellant’s detailed trial defense counsel was separated from the service prior to completion of the post-trial review. No other counsel was detailed to perform the functions directed by United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975).
This was error. As we find a fair risk of prejudice, we will return the record to a convening authority for the designation of counsel for the appellant and compliance with the requirements of Goode, supra.
Accordingly, the action of the convening authority, dated 17 July 1975, is hereby set aside. The record of trial is returned to The Judge Advocate General for a new review, as appropriate, and action by the same or a different staff judge advocate and convening authority.
CLAUSE, DONAHUE and COSTELLO, Appellate Military Judges, concur.